Citation Nr: 1617346	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-36 255A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from November 1967 to March 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Philadelphia, Pennsylvania, Regional Office (RO) which denied service connection for hepatitis C. 

The record indicates that on August 4, 2015, the Veteran was issued a Supplemental Statement of the Case, following development by the RO. At that point, he had 30 days to respond. However, as noted below the Veteran specifically withdrew the claim in a September 2015 statement, and his withdrawal became final. After the withdrawal, the Veteran submitted a supplemental claim on December 3, 2015 arguing that hepatitis C was secondary to posttraumatic stress disorder. In a March 2016 submission, the Veteran's representative argued the merits of an original claim of service connection. 

The Veteran's December 2015 submission and that of his representative in March 2016 does not serve to vitiate the Veteran's September 2015 withdrawal of the original claim, and the matter of whether he has submitted new and material evidence to warrant the reopening of the claim is REFERRED to the RO. 


FINDING OF FACT

In a September 2015 written statement, the Veteran expressly withdrew his substantive appeal from the denial of service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2015 written statement, the Veteran expressly withdrew his substantive appeal from the denial of service connection for hepatitis C.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


